 1324 NLRB No. 29NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Standard Brands Paint Co. and United Food &Commercial Workers Union, Local 99, affili-
ated with United Food & Commercial Workers
Union, AFL±CIO. Case 31±CA±22545August 6, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSUpon a charge and amended charge filed by theUnion on February 27 and April 10, 1997, the General
Counsel of the National Labor Relations Board issued
a complaint on May 23, 1997, against Standard Brands
Paint Company, the Respondent, alleging that it has
violated Section 8(a)(5) and (1) of the National Labor
Relations Act. Although properly served copies of the
charges and complaint, the Respondent failed to file an
answer.On June 30, 1997, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On July
2, 1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed no response. The allegations in the motion are
therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated June 6, 1997, no-
tified the Respondent that unless an answer were re-
ceived by June 12, 1997, a Motion for Summary Judg-
ment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Californiacorporation, with an office and place of business in
Torrance, California, has operated a chain of retailpaint stores, including retail paint stores located inCalifornia and Arizona. At all material times, the Re-
spondent, in the course and conduct of its business op-
erations, annually has purchased and received goods or
services valued in excess of $50,000 directly from sup-
pliers located outside the State of Arizona. We find
that the Respondent is an employer engaged in com-
merce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:Included: All employees of the Respondent em-ployed in its retail paint stores located in the State
of Arizona.Excluded: All other employees, guards and super-visors, as defined in the Act.Since on or before May 1, 1989, and at all materialtimes thereafter, the Union has been the designated ex-
clusive collective-bargaining representative of the Re-
spondent's employees in the unit, and since then the
Union has been recognized as the representative by the
Respondent. This recognition has been embodied in the
collective-bargaining agreement described below.At all times since May 1, 1989, and continuing todate, the Union has been the exclusive representative
for the purposes of collective bargaining of the unit
employees and, by virtue of Section 9(a) of the Act,
has been, and is now, the exclusive collective-bargain-
ing representative of all the unit employees for the pur-
poses of collective bargaining with respect to rates of
pay, wages, hours of employment, and other terms and
conditions of employment.About May 1, 1989, the Respondent and the Unionentered into a collective-bargaining agreement that was
effective from May 1, 1989, through May 4, 1992 (the
1989±1992 agreement), which agreement has been
automatically renewed pursuant to its terms through
May 4, 1997, and covered rates of pay, wages, hours
of employment, and other terms and conditions of em-
ployment of the unit employees.About September 10, 1996, and continuing there-after, the Respondent has failed and refused to con-
tinue in effect all of the terms and conditions of the
1989±1992 agreement by failing and refusing to re-
spond to a grievance filed on behalf of unit employee
Sandy Oxford and informing a union representative
that the Respondent would refuse to process or resolve
grievances until after the Respondent had received per-
mission to do so from the Bankruptcy Court. The Re-
spondent engaged in this conduct without the Union's 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''consent. These terms and conditions of employmentare mandatory subjects for the purposes of collective
bargaining.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent did interfere with, restrain and coerce, and is
interfering with, restraining, and coercing, its employ-
ees in the exercise of their rights guaranteed in Section
7 of the Act, and has thereby engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(1) and Section 2(6) and (7) of the Act.By failing and refusing to respond to the grievanceand informing the Union that the Respondent would
refuse to process or resolve grievances until it received
permission to do so from the Bankruptcy Court, the
Respondent also has failed and refused to bargain col-
lectively and in good faith with the exclusive collec-
tive-bargaining representative of the unit employees,
and has thereby engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has failed and
refused, since about September 10, 1996, to continue
in effect all of the terms and conditions of the 1989±
1992 agreement by failing and refusing to respond to
or process grievances, we shall order the Respondent
to continue to process or resolve grievances as required
by the 1989±1992 agreement, and to respond and proc-
ess the grievance filed on behalf of Sandy Oxford.ORDERThe National Labor Relations Board orders that theRespondent, Standard Brands Paint Company, Tor-
rance, California, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Failing or refusing to continue in effect all of theterms and conditions of the 1989±1992 agreement by
failing or refusing to respond to grievances filed on be-
half of employees in the following unit or by inform-
ing the Union that the Respondent would refuse to
process or resolve grievances until it received permis-
sion to do so from the Bankruptcy Court:Included: All employees of the Respondent em-ployed in its retail paint stores located in the State
of Arizona.Excluded: All other employees, guards and super-visors, as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Process and resolve grievances as required by the1989±1992 agreement and respond to and process the
grievance filed on behalf of Sandy Oxford.(b) Within 14 days after service by the Region, postat its facility in Torrance, California, copies of the at-tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 31, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since February 27, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 6, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD 3STANDARD BRANDS PAINT CO.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to continue in effect allof the terms and conditions of the collective-bargaining
agreement entered into with United Food & Commer-
cial Workers Union, Local 99, affiliated with United
Food & Commercial Workers Union, AFL±CIO, effec-
tive from May 1, 1989, through May 4, 1992 and auto-
matically renewed through May 4, 1997, by failing or
refusing to respond to grievances filed on behalf of ouremployees in the following unit or by informing theUnion that it would refuse to process or resolve griev-
ances until we received permission to do so from the
Bankruptcy Court:Included: All employees employed in our retailpaint stores located in the State of Arizona.Excluded: All other employees, guards and super-visors, as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
process and resolve grievances as requiredby the collective-bargaining agreement and respond to
and process the grievance filed on behalf of Sandy Ox-
ford.STANDARDBRANDSPAINTCOMPANY